272 F.2d 694
60-1 USTC  P 9121
Eugene H. WALET, Jr. and Celia R. Walet, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 17812.
United States Court of Appeals Fifth Circuit.
Dec. 10, 1959.

Sidney W. Provensal, Jr., New Orleans, La., for petitioners.
John J. Pajak, Lee A. Jackson, Robert N. Anderson, Dept. of Justice, Washington, D.C., Charles K. Rice, Asst. Atty. Gen., John M. Morawski, Sp. Atty., I.R.S., Arch M. Cantrall, Chief Counsel, I.R.S., Washington, D.C., Howard A. Heffron, Acting Asst. Atty. Gen., for respondent.
Before TUTTLE, BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
This petition to review the decision of the Tax Court presents only questions of fact.  We need not pass upon that Court's doubts whether the activities of the petitioner in pursuing his own oil and gas interests were sufficient to constitute a business carried on by him because we must conclude that the Tax Court's finding that there was insufficient proof that the expenditures claimed by the taxpayer, if made at all, were made for any other than personal purposes was not clearly erroneous.  On this issue, as distinguished from whether there was evidence that petitioner was actually individually engaged in the oil business, we approve the opinion of the Tax Court.  See 31 T.C. 461.  We likewise adopt the opinion of Tax Court as relates to the treatment of deductions for depreciation and maintenance of the home bought by petitioner and which he permitted his divorced wife to occupy rent-free.  The fact that he bought this house several years earlier with the intent of renting it to his divorced wife at an abnormally low rent does not result in its being property 'held for the production of income,' in the tax years during which he received no income and expected none from it.


2
The decision is affirmed.